Citation Nr: 1821495	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-35 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1957 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

In his July 2017 substantive appeal, the Veteran indicated that he wanted to appear a Board hearing.  However, he withdrew his request in February 2018.  38 C.F.R. § 20.704(e).

The RO furnished the Veteran a statement of the case relative to the matter herein decided in June 2017.  Although additional evidence has been added to the record since that time, the evidence pertains to claimed complications of diabetes (e.g., peripheral neuropathies and pontine infarction)-the decisions with respect to which have not been developed for appellate review-and does not bear meaningfully on the outcome of the matter presently before the Board.  As such, there is no need to return the case to the agency of original jurisdiction (AOJ) for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities; the condition is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations once or more per year or visits to a diabetic care provider at least twice a month.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for diabetes mellitus, type II, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical, as well as industrial, history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2, Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

During the period on appeal, the Veteran's diabetes was rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show regulation of activities.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Non-compensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

In the present case, the Veteran's diabetes has been rated 20 percent disabling for the entire period on appeal.  After a review of the evidence, the Board finds an increased rating is warranted as the evidence shows that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.

An October 2013 private physician note shows that the Veteran was diagnosed with diabetes, and a February 2014 prescription list shows that the Veteran uses an insulin pen, Lantus, Metformin, Adalat, and Januvia to manage his condition. 

In March 2015, the Veteran had a private physician visit with a complaint of diabetes, hypertension, and hypercholesterolemia.  The examiner noted that he instructed the Veteran on a low fat diet, a low sodium diet, a low carbohydrate diet, and gave the Veteran exercise guidelines.  

In May 2015, the Veteran underwent a VA examination for his diabetes.  The examiner diagnosed the Veteran with diabetes and noted that the Veteran's condition was managed by restricted diet, oral medications, and insulin, but that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner further noted that the Veteran had visits to his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia, and neither had required hospitalization in the past year.  The examiner also noted that the Veteran did not have any recognized complications or unintentional weight loss attributable to diabetes.

In December 2015, the Veteran submitted a statement from a private endocrinologist advising that the Veteran had been under his care for diabetes, and that the Veteran required oral medications in addition to insulin.  The physician advised the Veteran to avoid strenuous occupations or strenuous recreational activities that would adversely affect his blood sugar and increase the frequency of hypoglycemic episodes.  

The Veteran underwent a second VA examination in February 2016.  This examiner also noted that the Veteran had a diabetic condition managed by restricted diet, oral medications, and insulin, but that the Veteran did not require regulation of activities.  The examiner noted that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia, and had not required hospitalization in the past year.  The examiner also noted that the Veteran did not have any recognized complications or unintentional weight loss attributable to diabetes.

In April 2016, the Veteran submitted a second statement from a private physician, Dr. S.W., advising that the Veteran was under his care and he advised the Veteran to avoid strenuous occupations or recreational activities that would adversely affect his blood sugar.  

Considering the above, the Board finds that the evidence is clear that the Veteran's diabetic condition requires the use of insulin, oral medications, and regulation of diet for management of his diabetic condition.  Whether the Veteran requires "regulation of activities" is at issue.  The Board has considered and evaluated the evidence thoroughly, and finds that the evidence on that point is in equipoise.

In so finding, the Board notes that the May 2015 and February 2016 examiners found that the Veteran's diabetic condition did not require regulation of activity.  The February 2016 examiner explained that there is no objective evidence that the Veteran has had any hypoglycemia episodes nor is there any documentation of record suggesting that a recommendation of restriction of activity is warranted.  The examiner acknowledged the statements submitted from the two private physicians; however, the examiner found that there is no clinical documentation from either physician to explain why such letters were submitted and what may have changed from the Veteran's previous C&P exam four months earlier.  The examiner further noted that there were no clinical records available for review pertaining to his diabetes diagnosis or treatment.

Contrary to the examiner's statement, the Board notes that of evidence are records dated October 2013 from Dr. S.W. regarding a diabetic follow-up visit which includes a diagnosis of diabetes.  The records also appear to reflect that the physician had been treating the Veteran since May 2013.  Additionally, there are also treatment notes from the endocrinologist dated March 2015 where the Veteran was seen for a follow-up visit for his diabetes.  In April 2016 correspondence, the Veteran explained that Dr. S.W. was his primary care physician and the other private physician is a board-certified endocrinologist.  This statement coincides with treatment notes from the endocrinologist, which show that Dr. S.W. referred the Veteran to the endocrinologist for further treatment.  Given that the private physicians have provided treatment to the Veteran's diabetic condition, the Board finds that their statements regarding the Veteran's avoidance of strenuous activity submitted are probative. 

As such, the evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, a 40 percent is warranted.

A rating in excess of 40 percent is not warranted, however.  Simply put, the evidence does not establish that the Veteran's diabetes is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations once or more per year, or visits to a diabetic care provider at least twice a month.  Moreover, with regard to diabetic complications, the Board finds that there are no complications of his diabetes that warrant separate ratings, other than the peripheral neuropathies of the bilateral lower extremities, which have already been separately rated.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 40 percent rating for diabetes mellitus, type II, is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


